DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanobu JP 2003000592 (as seen in the IDS) in view of Hall US 20170284971.
As to claim 1, Takanobu teaches “A measuring instrument having an ultrasonic measuring unit ([0001]), wherein an ultrasonic measurement can be carried out by means of the ultrasonic measuring unit in the arranged state of the ultrasonic measuring unit on the measuring instrument (Figures 6 and 7 shows an ultrasonic measuring instrument), wherein the ultrasonic measuring unit comprises a tubular sleeve (Figure 6, #11; [0046]) and a resilient support element (Figure 6, #10; [0046]), wherein the tubular sleeve encloses the resilient support element (Figure 6, #11 encloses #10), wherein the resilient support element consists of a material that conducts ultrasound waves ([0045]; [0021] teaches that the coupling material aids in signal transmission), wherein the resilient support element protrudes beyond an outer edge of the tubular sleeve at a first end of the tubular sleeve, wherein the tubular sleeve and the resilient support element are intended to directly contact the surface to be measured during a sampling process of the measuring instrument (Figure 6, #10 protrudes from the housing #11 and this end contacts the surface under test)), wherein the measuring instrument has a tactile sensor unit, wherein a sampling event between the measuring instrument and a surface to be measured is detectable by means of the tactile sensor unit ([0036], [0065]) wherein the tubular sleeve is arranged in a manner mounted movably on the measuring instrument, wherein a relative movement of the tubular sleeve relative to the measuring instrument triggers the sampling event (Figures 6 and 7; [0065]).” Takanobu does not explicitly teach that the measuring instrument can attach to a machine for use.
	Hall teaches “wherein the measuring instrument is configured so that it can be arranged on a movement axle of a machine (Figure 3 shows the measurement sensor #56 attached to an arm and guide, which can be considered a movement axle of a machine. Element #54 can also rotate the probe as needed. Furthermore the claims are directed towards the measurement unit and not the machine, therefore the limitation “configured so that it can be can be arranged on a movement axle of a machine” will not be given patentable weight. Examiner recommends claiming a system).”
	 It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hall with Takanobu. Using a measuring device in tandem with a machine is known in the art since the machine can be programmed for specific movements, increasing accuracy. 

	As to claim 3, Hall teaches “wherein the tubular sleeve is formed from a plastic material ([0200]).”

	As to claim 4, Takanobu teaches “wherein the tubular sleeve encloses the resilient support element with a form fit (Figure 6 shows #11 enclose #10).”
	
	As to claim 5, Takanobu teaches “wherein the resilient support element is present and configured in such a way that it is configured to be deformable and/or displaceable into the interior by an external pressure in the direction of an interior of the tubular sleeve, so that the outer edge of the tubular sleeve and an outer end of the support element can be brought into a flush state (Figures 6 and 7; [0008]; [0009]).”

	As to claim 6, Takanobu teaches “wherein an intermediate space is present in a region of the outer edge of the tubular sleeve between the tubular sleeve and the resilient support element (Figures 6 and 7 show that #10 can deform and occupy space within #11. The gap between #10 and #11 decreases when #10 is pressed onto a surface).”

	As to claim 7, Takanobu teaches “wherein the ultrasonic measuring unit is configured to be arrangeable interchangeably or replaceably on the measuring instrument (#24 is the ultrasonic measuring unit. This element can be replaced as needed by one of ordinary skill in the art. This would be obvious and known since replacing parts only involves routine skill in the art. Furthermore [0016] teaches the concept of having detachable parts).”

	As to claim 8, Takanobu teaches “wherein an ultrasound generating element of the ultrasonic measuring unit is formed in the interior of the tubular sleeve (#24 is located within #11).”

	As to claim 9, Takanobu teaches “wherein an ultrasound detection element of the ultrasonic measuring unit is formed in the interior of the tubular sleeve (#24 is located within #11. This element emits and receives the signal; [0054]).”

	As to claim 10, Takanobu teaches “wherein the measuring instrument is configured in such a way that a relative movement of the ultrasonic measuring unit with respect to the measuring instrument triggers the sampling event ([0065]; [0066]. This claim is directed towards a function of an apparatus.  The prior arts teach the same elements therefore can perform or function in the same manner.).”

	As to claim 11, Takanobu teaches “wherein the measuring instrument is configured to start an ultrasound measurement of the ultrasonic measuring unit because of the detection of a sampling event ([0065]; [0066]. This claim is directed towards a function of an apparatus. The prior arts teach the same elements therefore can perform or function in the same manner).”
	As to claim 13, Takanobu teaches “and a transmission and reception unit for controlling the measuring instrument, the measuring device being configured to be arrangeable on a measuring machine and/or on a machine tool (Figure 4; [0054] to [0056]).”

	As to claim 14, Takanobu teaches “wherein the measuring instrument has an interface in order to connect the measuring instrument to the machine tool and/or the measuring machine, the measuring instrument being configured to transmit an ultrasound measurement value to a command unit of the machine tool and/or to a command unit of the measuring machine (Figure 4, #2 is the connector between the CPU and measurement device; [0054] to [0056]).”

	As to claim 15, Hall teaches “A machine tool or measuring machine having a measuring instrument as claimed in claim 1 (Figure 3).”

	As to claim 16, Takanobu teaches “wherein the measuring instrument is configured in such a way that a single relative movement of the ultrasonic measuring unit with respect to the measuring instrument triggers the sampling event ([0065]; [0066]. This claim is directed towards a function of an apparatus. The prior arts teach the same elements therefore can perform or function in the same manner).”

	As to claim 17, Hall teaches “A machine tool or measuring machine having a measuring instrument as claimed in claim 13 (Figure 3).”


	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanobu JP 2003000592 (as seen in the IDS) in view of Hall US 20170284971 and Haibo CN 106643591.
As to claim 2, the prior arts teach the tactile sensor which is activated by the movement of the resilient support element, however the prior arts do not teach the particulars of the machine that the measurement instrument is attached to.
Takanobu teaches “wherein the measuring instrument generates a trigger signal because of the detection of a sampling event, the measuring instrument being configured to forward the trigger signal to the machine in the arranged state on the machine ([0036], [0065] teaches a switch that is activated by the movement of #10. This switch has a pressing force as seen in [0066]) and is electrically connected to another circuit, therefore some transmission signal is relayed to the reception circuit).” Takanobu does not teach that the transmission signal from the switch then ceases operation of the machine.
Hiabo teaches “so that an axle movement of the machine and therefore a movement of the measuring instrument can be stopped (Page 2, paragraph 9 teaches “The contact surface reaches a steady state; the guide block 6 in the cylinder 3 slides up and compresses the spring 4, and the screw 5 to be connected to the guide block 6 triggers a limit Switch 15, the CNC system receives the limit status signal, the spindle stops downward movement, the data acquisition channel is closed, the coupling fluid stops the injection”. This prior art teaches that the switch is capable to ceasing operation of an aspect of the measuring device).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Haibo with Hall and Takanobu. Using a switch to activate or terminate an operation is known in the art. Ceasing the operation of a machine using a switch or force sensor can be a safety feature. This aids in prevention of potential damage. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanobu JP 2003000592 (as seen in the IDS) in view of Hall US 20170284971 and Jurgen FR 2914095.
As to claim 12, the prior arts teach the tactile sensor but do not teach that it has a photoelectric barrier.
Jurgen teaches “wherein the tactile sensor unit has a photoelectric barrier (Lines 158-162 teach that sensors work according to the photoelectric barrier principle).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jurgen with Hall and Takanobu. Using a photoelectric barrier is known in the art and allows sensors to identify if an object obstructs a light emission. This ensures that the system operates when an object is present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863